United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 




Inventors: Parker et al.			:	DECISION ON REQUEST FOR
Patent No. 11,104,915				:	RECONSIDERATION OF PATENT
Issue Date: August 31, 2015			:	TERM ADJUSTMENT AND 
Application No. 15/754,598			:	NOTICE OF INTENT TO ISSUE
Int’l Filing Date: September 9, 2016		:	CERTIFICATE OF CORRECTION
Attorney Docket No. 2013			:		


This is a decision on the request under 37 C.F.R. § 1.705 filed October 28, 2021, which requests the patent term adjustment on the patent be corrected to indicate the term of the patent is extended or adjusted by three hundred sixty-seven (367) days.

The request to correct the patent term adjustment indicated on the patent to indicate the term of the patent is extended or adjusted by three hundred sixty-seven (367) days is GRANTED. 

The application is being forwarded to the Certificates of Correction Branch for issuance of a certificate of correction indicating that the term of the patent is extended or adjusted by 
three hundred sixty-seven (367) days.

Telephone inquiries specific to this decision should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley 
Attorney Advisor
Office of Petitions

Enclosure:	Draft Certificate of Correction